Exhibit 10.7

FORM OF ESCROW AGREEMENT

THIS ESCROW AGREEMENT (this “Agreement”) is made and entered into as of ______,
2009, by and between Solar Semiconductor Corporation (formerly named Trans-India
Acquisition Corporation), a Delaware corporation (the “Company”), Venkata Kode
(the “Stockholders’ Representative”), and Deutsche Bank National Trust Company
(the “Escrow Agent”).

RECITALS

A. The Company, Solar Semiconductor Ltd., a Cayman Islands company (“SSL”),
Solar Semiconductor Private Limited, a company formed under the laws of the
Republic of India, Solar Semiconductor, Inc., a California corporation, the
individuals listed on Schedules A and B, as amended, to the Exchange Agreement
(each a “Stockholder” and collectively the “Stockholders”) and the Stockholders’
Representative, have entered into a Share Exchange Agreement dated October __,
2008 (the “Exchange Agreement”), pursuant to which the Company will acquire at
least 80% of the outstanding capital stock of SSL (the “Acquisition”) (the
“Acquisition”). Capitalized terms that are used but not defined herein shall
have the respective meanings ascribed thereto in the Exchange Agreement.

B. Pursuant to Section 1.5(b) and 1.7 of the Exchange Agreement, 24,375,000
shares of Purchaser Common Stock (the “Escrow Shares”) are to be delivered to
and deposited with the Escrow Agent (the “Escrow Fund”) in order to secure the
performance of the Stockholders’ Earn Out payment obligations under the Exchange
Agreement and, subject to certain limitations set forth herein and in the
Exchange Agreement, the Stockholders’ indemnification obligations under the
Exchange Agreement.

C. The parties hereto desire to set forth additional terms and conditions
relating to the operation of the Escrow Fund.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing premises, and the
representations, warranties, covenants and other agreements set forth herein,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged and accepted by the parties, and intending to be
legally bound hereby, the parties hereto hereby agree as follows:

1. Appointment of Escrow Agent. Company and Stockholders’ Representative hereby
appoint the Escrow Agent as their agent to hold in escrow and to administer the
disposition of the Escrow Fund in accordance with the terms of this Agreement
and the Exchange Agreement and the Escrow Agent hereby accepts such appointment.

 

-1-



--------------------------------------------------------------------------------

2. Establishment and Period of Escrow.

(a) Pursuant to Section 1.4 and 1.5(b) of the Exchange Agreement, Company shall
deposit at the Initial Closing the Escrow Shares with the Escrow Agent, thereby
establishing the Escrow Fund. The Escrow Fund shall terminate on the date after
the Initial Closing that the Escrow Agent receives the notice from the Company
or Purchaser, as applicable, as specified in Sections 1.5(b) and 1.7 and Article
VIII of the Exchange Agreement (the “Escrow Period”).

3. Rights and Obligations of the Parties. The Escrow Agent shall be entitled to
such rights and shall perform such duties as escrow agent as set forth herein
and as set forth in the Exchange Agreement (collectively, the “Duties”), in
accordance with the provisions of this Agreement and the Exchange Agreement.
Stockholders’ Representative and Company shall be entitled to their respective
rights and shall perform their respective duties and obligations as set forth
herein and as set forth in the Exchange Agreement, in accordance with the
provisions of this Agreement and the Exchange Agreement.

4. Duties of Escrow Agent.

(a) The Duties of the Escrow Agent shall include the following: the Escrow Agent
shall (i) accept delivery of the Escrow Shares from Company, (ii) safeguard and
treat the Escrow Fund as a trust fund in accordance with the provisions of this
Agreement, (iii) hold the Escrow Fund in a separate account, apart from any
other funds or accounts of the Escrow Agent or any other Person, and (iv) hold
and dispose of the Escrow Fund only in accordance with the provisions of this
Agreement and the Exchange Agreement.

(b) Following the Closing, the Duties of the Escrow Agent with respect to the
Escrow Fund may be altered, amended, modified or revoked only by a writing
signed by Stockholders’ Representative, Company and the Escrow Agent.

5. Exculpatory Provisions.

(a) The Escrow Agent shall be obligated only for the performance of such Duties
as are specifically set forth herein and in Sections 1.5(b) and 1.7 and Article
VIII of the Exchange Agreement and may rely and shall be protected in relying or
refraining from acting on any instrument reasonably believed to be genuine and
to have been signed or presented by the proper party or parties. The Escrow
Agent shall not be liable for forgeries or false impersonations. The Escrow
Agent shall not be liable for any act done or omitted hereunder as escrow agent,
except for gross negligence, willful misconduct or breach of this Agreement. The
Escrow Agent shall in no case or event be liable for any representations or
warranties of Stockholders’ Representative for punitive, incidental or
consequential damages. Any act done or omitted pursuant to the advice or opinion
of counsel shall be conclusive evidence of the good faith of the Escrow Agent.

(b) The Escrow Agent shall not be liable in any respect on account of the
identity, authority or rights of the parties executing or delivering or
purporting to execute or deliver the Exchange Agreement, this Agreement or any
documents or papers deposited or called for thereunder or hereunder.

 

-2-



--------------------------------------------------------------------------------

(c) The Escrow Agent shall not be liable for the outlawing of any rights under
any statute of limitations with respect to the Exchange Agreement, this
Agreement or any documents deposited with the Escrow Agent

6. Release of Escrow Fund.

(a) Subject to the terms of the Exchange Agreement and this Agreement, the
Escrow Agent shall, pursuant to Section 1.5(b) and 1.7 of the Exchange
Agreement, release to the Stockholders’ Representative and/or to the Company, as
applicable, all or a portion of the Escrow Shares held in the Escrow Fund
promptly following the expiration of the Escrow Period upon receipt of and based
on written notice from the Company or the Purchaser, as applicable, delivered
pursuant to 1.5(b) or 1.7 of the Exchange Agreement. In the event of a dispute
between the parties hereto regarding the Escrow Shares, the parties shall
resolve such dispute in accordance with Section 8.4(d) of the Exchange
Agreement.

(b) Upon receipt of a Notice of Claim prior to the end of the Escrow Period,
subject to the provisions of Section 6(c) and 6(g) below and provided that the
Losses specified in the Notice of Claim exceed the Loss Threshold Amount, if
applicable, the Escrow Agent shall immediately following the expiration of the
period set forth in Section 6(c) release to the Indemnified Party a number of
Escrow Shares having a value which in the aggregate are equal to the amount of
the Losses. For purposes of determining the numbers and value of Escrow Shares
to be delivered to a Indemnified Party out of the Escrow Fund pursuant to this
Section 6(b), each Escrow Share shall have a value equal to the Purchaser Per
Share Price.

(c) Stockholders’ Representative shall have a period of thirty (30) days after
delivery of the Notice of Claim, to deliver an Objection to the Indemnified
Party and the Escrow Agent.

(d) In the event of a dispute between the parties hereto, as evidenced by the
delivery of an Objection by Stockholders’ Representative to the Indemnified
Party and the Escrow Agent in accordance with Section 8.4(b) of the Exchange
Agreement, the Escrow Agent is hereby expressly authorized to disregard any and
all notifications given by any of the parties hereto or by any other person,
excepting only the Notice of Claim, the Objection and the Memoranda of
Understanding, as provided in Section 8.4 of the Exchange Agreement,
respectively, or decisions of an arbitrator as provided in Section 8.4(d)(iii)
of the Exchange Agreement. The Escrow Agent shall be entitled to conclusively
rely and shall distribute the Escrow Account in accordance with the terms of
such Memorandum of Understanding and is hereby expressly authorized to comply
with and obey orders, judgments or decrees of any court, or the arbitrator. In
case the Escrow Agent obeys or complies with any such order, judgment or decree
of any court or arbitrator, the Escrow Agent shall not be liable to any of the
parties hereto or to any other person by reason of such compliance,
notwithstanding any such order, judgment, or decree being subsequently reversed,
modified, annulled, set aside, vacated or found to have been entered without
jurisdiction.

 

-3-



--------------------------------------------------------------------------------

(e) For purposes of all deliveries of any Escrow Shares to Indemnified Parties
hereunder pursuant to Article VIII of the Exchange Agreement, if an Objection is
not delivered to the Indemnified Party and the Escrow Agent during the 30-day
period as required in Section 6(c), the Indemnified Party shall send (with a
copy to the Stockholders’ Representative) the Escrow Agent and Continental Stock
Transfer & Trust Company, as transfer agent of Company’s Common Stock
(“Continental”), a letter of instruction requesting that the original share
certificate representing the Escrow Shares held by the Escrow Agent (the
“Original Certificate”) be reissued by Continental into a share certificate
representing the number of shares of Company Common Stock specified in such
letter of instruction to be delivered to such Indemnified Parties with any
legends requested by the Company and a share certificate for the balance of the
shares of Company Common Stock represented by the Original Certificate in the
name of the Stockholders’ Representative with the same legends printed on the
reverse side of such certificate to be delivered back to the Escrow Agent to be
held pursuant to the terms of this Agreement. Upon receipt of such letter of
instruction, the Escrow Agent shall overnight via Federal Express (or other
overnight service) the Original Certificate to Continental at the address and to
the contact person specified in the letter of instruction. The Escrow Agent
shall be entitled to rely on the information set forth in the letter of
instruction.

(f) For purposes of all deliveries of any Escrow Shares to the Stockholders’
Representative and/or the Company hereunder pursuant to Section 1.5(b) or 1.7 of
the Exchange Agreement, the Company and the Stockholders’ Representative shall
jointly send a letter of instruction to the Escrow Agent and Continental,
requesting that such Original Certificate be reissued by Continental into share
certificates in the names of the Stockholders specified in the letter of
instruction representing the number of shares of Company Common Stock specified
in the letter of instruction with the same legends printed on the reverse side
of such certificate as were on the Original Certificate and delivered to the
Stockholders’ Representative and the remaining Escrow Shares shall be delivered
to the Company free of any legends for cancellation. Upon receipt of such letter
of instruction, the Escrow Agent shall overnight via Federal Express (or other
overnight service) the Original Certificate to Continental at the address and to
the contact person specified in the letter of instruction. The Escrow Agent
shall be entitled to rely on the information set forth in the letter of
instruction

(g) Notwithstanding the foregoing or anything herein to the contrary, other than
as set forth in Section 1.5(b) of the Exchange Agreement, in no case may the
Escrow Agent release Escrow Shares to the Company or to Indemnified Parties
pursuant to Article VIII of the Exchange Agreement or otherwise that in the
aggregate during the Escrow Period have a value in excess of the Indemnification
Cap.

7. Resignation and Removal of the Escrow Agent. The Escrow Agent may resign as
Escrow Agent at any time with or without cause, with respect to the Escrow Fund
by giving at least thirty (30) calendar days’ prior written notice to each of
the Stockholders’ Representative and the Company, such resignation to be
effective thirty (30) calendar days following the date such notice is given. In
addition, the Stockholders’ Representative and the Company may jointly remove
the Escrow Agent as escrow agent at any time with or without cause, by an
instrument executed by Stockholders’ Representative and the Company (which may
be executed in counterparts) given to the Escrow Agent, which instrument shall
designate the effective date of such removal. In the event of any such
resignation or removal, a successor escrow agent, which shall be a bank or trust
company organized under the laws of the United States of America, the State of
California or having (or if such bank or trust company is a member of a bank
company, its bank holding company shall have) a combined capital and surplus of
not less than

 

-4-



--------------------------------------------------------------------------------

$100,000,000, shall be appointed by Stockholders’ Representative on the terms of
this Agreement with the written approval of the Company, which approval shall
not be unreasonably withheld or delayed. Any such successor escrow agent shall
deliver to Stockholders’ Representative and the Company, a written instrument
accepting such appointment, and thereupon it shall succeed to all the rights and
duties of the escrow agent hereunder and shall be entitled to receive possession
of the Escrow Fund. Upon receipt of the identity of the successor escrow agent,
the Escrow Agent shall deliver the Escrow Fund then held hereunder to the
successor escrow agent.

8. Fees. The Company shall pay to the Escrow Agent such fees as are established
by the Fee Schedule attached hereto as

Exhibit A.

9. Further Instruments. If the Escrow Agent reasonably requires other or further
instruments in connection with its performance of the Duties, the necessary
parties hereto shall join in furnishing such instruments.

10. Disputes. It is understood and agreed that should any dispute arise with
respect to the delivery and/or ownership or right of possession of the cash
and/or other property held by the Escrow Agent hereunder, the Escrow Agent is
authorized and directed to act in accordance with, and in reliance upon, the
provisions of this Agreement and the Exchange Agreement.

11. Indemnification. In consideration of the Escrow Agent’s acceptance of this
appointment, the Company agrees to indemnify and hold the Escrow Agent harmless
as to any liability incurred by it to any person, firm or corporation by reason
of its having accepted such appointment or in carrying out the provisions of
this Agreement and the Exchange Agreement, and to reimburse the Escrow Agent for
all its costs and expenses (including, without limitation, counsel fees and
expenses) reasonably incurred by reason of any matter as to which such indemnity
is paid pursuant to this Section 11; provided, however, that no indemnity need
be paid in case of the Escrow Agent’s gross negligence, willful misconduct or
breach of this Agreement.

12. General.

(a) Notice. All notices, requests and other communications hereunder must be in
writing and will be deemed to have been duly given only if delivered personally
or by facsimile transmission or by nationally recognized overnight courier
prepaid, to the parties at the following addresses or facsimile numbers:

If to Stockholders’ Representative to:

Venkata Kode

USA:

1292 Kifer Road, Suite 808

Sunnyvale, CA 94086

Phone: +1 408 329 5353 x101

Fax: +1 408 329 5354 (Fax)

 

-5-



--------------------------------------------------------------------------------

India:

M/s Solar Semiconductor Pvt Ltd

Naim Chambers, # 8-2-608/1/4,

Road No 10, Banjara Hills, Hyderabad – 34

Phone: +91 40 2330 1571, 72 & 73

Fax : +91 40 2330 1576

If to Company:

Solar Semiconductor Corporation

1292 Kifer Road, Suite 808

Sunnyvale, California 94086 USA

Attention: Hari Surapaneni, President and CEO

Telephone: (408) 329-5353

Fax: (408) 329-5354

with a copy (which shall not constitute notice) to:

Solar Semiconductor Corporation

1292 Kifer Road, Suite 808

Sunnyvale, California 94086 USA

Attention: Mike Ross, VP Admin, HR and Legal

Telephone: (408) 329-5353

Fax: (408) 329-5354

Email: mike.ross@solarsemiconductor.com

and

Hayden Bergman Rooney, Professional Corporation

150 Post Street, Suite 650

San Francisco, California 94108 USA

Attention: Kevin K. Rooney

Telephone: (415) 692-3310

Fax: (415) 399-9320

Email: krooney@hbrpc.com

If to the Escrow Agent:

Deutsche Bank National Trust Company

101 California Street, 46th Floor

San Francisco, CA 94111

Attention: Sandra Hanrahan, Vice President

Telephone: (415) 617-4241

Fax: (415) 617-4280

Email: Sandra.Hanrahan@db.com

 

-6-



--------------------------------------------------------------------------------

or to such other address as any party may have furnished in writing to the other
parties in the manner provided above. Any notice addressed to the Escrow Agent
shall be effective only upon receipt.

(b) Amendment and Termination. This Agreement may be amended or terminated if,
but only if, such amendment or termination is in writing and is signed by each
of Stockholders’ Representative and the Company, but the duties or
responsibilities of the Escrow Agent may not be amended or modified without its
consent.

(c) Waiver. Any term or condition of this Agreement may be waived at any time by
the party that is entitled to the benefit thereof, but no such waiver shall be
effective unless set forth in a written instrument duly executed by or on behalf
of the party waiving such term or condition. No waiver by any party of any term
or condition of this Agreement, in any one or more instances, shall be deemed to
be or construed as a waiver of the same or any other term or condition of this
Agreement on any future occasion. All remedies, either under this Agreement or
by applicable law or otherwise afforded, will be cumulative and not alternative.

(d) No Assignment; Binding Effect. Neither this Agreement nor any right,
interest or obligation hereunder may be assigned (by operation of law or
otherwise) by any party without the prior written consent of the other parties
and any attempt to do so will be void. Subject to the preceding sentence, this
Agreement is binding upon, inures to the benefit of and is enforceable by the
parties hereto and their respective successors and assigns.

(e) Headings. The headings and table of contents used in this Agreement have
been inserted for convenience of reference only and do not define or limit the
provisions hereof.

(f) Invalid Provisions. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future Law, and if the
rights or obligations of any party hereto under this Agreement will not be
materially and adversely affected thereby, (i) such provision will be fully
severable, (ii) this Agreement will be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part hereof,
(iii) the remaining provisions of this Agreement will remain in full force and
effect and will not be affected by the illegal, invalid or unenforceable
provision or by its severance herefrom and (iv) in lieu of such illegal, invalid
or unenforceable provision, there will be added automatically as a part of this
Agreement a legal, valid and enforceable provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible.

(g) Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of Delaware, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of Delaware or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of Delaware.

(h) Construction. The parties hereto agree that this Agreement is the product of
negotiation between sophisticated parties and individuals, all of who were
represented by counsel, and each of who had an opportunity to participate in and
did participate in the drafting

 

-7-



--------------------------------------------------------------------------------

of each provision hereof. Accordingly, ambiguities in this Agreement, if any,
shall not be construed strictly or in favor of or against any party hereto but
rather shall be given a fair and reasonable construction without regard to the
rule of contra proferentem.

(i) Counterparts. This Agreement may be executed in any number of counterparts,
including by facsimile or other means of electronic transmission, each of which
when so executed shall constitute an original copy hereof, but all of which
together shall constitute one instrument.

(j) Specific Performance. The parties hereto agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with its specific terms or were otherwise breached. It
is agreed that the parties shall be entitled to seek an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions hereof in any court of the United States or any state
having jurisdiction, this being in addition to any other remedy to which they
are entitled at law or in equity, provided that in no event shall any party to
this Agreement be liable for any consequential, special, indirect or incidental
damages, including, without limitation, lost profits, arising out of this
Agreement.

13. Tax Reporting Matters. Within ten (10) calendar days of the Closing Date,
Stockholders’ Representative and the Company each agree to provide the Escrow
Agent with appropriate Forms W-9 (or applicable Forms W-8, in the case of
non-U.S. persons) and other forms and documents to the Escrow Agent that the
Escrow Agent may reasonably request (collectively, “Tax Reporting
Documentation”). The parties hereto understand that, if such Tax Reporting
Documentation is not so certified to the Escrow Agent, the Escrow Agent may be
required by the Internal Revenue Code of 1986, as amended, to withhold a portion
of any payments made pursuant to this Agreement.

14. Patriot Act Compliance. To help the government fight the funding of
terrorism and money laundering activities, federal law requires all financial
institutions to obtain, verify and record information that identifies each
person who opens an account. For a non-individual person such as a business
entity, a charity, a trust or other legal entity the Escrow Agent will ask for
documentation to verify its formation and existence as a legal entity. The
Escrow Agent may also ask to see financial statements, licenses, identification
and authorization documents from individuals claiming authority to represent the
entity or other relevant documentation. Stockholders’ Representative and the
Company each agree to provide all such information and documentation as to
themselves as requested by Escrow Agent to ensure compliance with federal law.

[Remainder of Page Left Blank Intentionally]

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this Escrow
Agreement as of the date first above written.

 

ESCROW AGENT: DEUTSCHE BANK NATIONAL TRUST COMPANY By:     Name:   Title:   By:
    Name:   Title:   COMPANY: SOLAR SEMICONDUCTOR CORPORATION By:     Name:  
Hari Surapaneni Title:   President and CEO STOCKHOLDERS’ REPRESENTATIVE:  
Venkata Kode



--------------------------------------------------------------------------------

EXHIBIT A

FEE SCHEDULE